[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from the Inland Wetlands Agency of the City of Derby and the Commissioner of Environmental Protection Agency CT Page 10396 whereby the plaintiff seeks to remand the hearing back to the agency for further proceedings. There is authority that the Court may remand the matter to the agency for failure to consider all statutory criteria. This is verified by the facts of Strong v. Conservation Commission, 28 Conn. App. 435 (1992). Furthermore, in Milardo v. Inland Wetlands Commission, 27 Conn. App. 214
(1992) found that the agencies' decision was not supported by substantial evidence and remanded the case back to the commission for further decision.
In citing Feinson v. Conservation Commission, 180 Conn. 421,429-30 (1980), the Appellate Court stated that a court must ordinarily remand the matter under consideration to the agency for further consideration. Further, in A.D.A.M. Land Development Corp. v. Conservation Commission, 21 Conn. App. 122, 126-27
(1990) the Appellate Court says the matter should be remanded to consider the existence of feasible alternatives to plaintiff's wetlands application.
In this matter, there appears to be no evidence of the agency hearing any matter pertaining to wetlands. They did not utilize expert opinion and relied upon the flooding restrictions. Therefore, this Court remands the matter back to the Inland Wetlands Agency of the City of Derby for further consideration and especially addresses itself to consider necessary statutory criteria.
SO ORDERED,
Philip E. Mancini, Jr. State Trial Referee